Citation Nr: 1331977	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the period between August 31, 2006 and September 4, 2008 for lumbar spine disability.

2.  Entitlement to an effective date earlier (EED) than August 31, 2006 for the grant of service connection for a lumbar spine disability, to include as due to clear and unmistakable (CUE) error in a January 1992 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1990 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In a statement dated in June 2013, the Veteran stated that he did not wish to appear at a hearing before another Veterans Law Judge.

These matters were previously before the Board in September 2011.  The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the Court vacated the Board's September 2011 decision, in part, and remanded the case for further action consistent with a memorandum decision.  (The Court affirmed that portion of the Board's decision in which the Board determined that a disability rating of 40 percent and no higher was warranted for the Veteran's back disability for the period beginning September 4, 2008.)  With regard to the earlier effective date issue, the Court remanded the claim for the Board to determine if a claim for CUE in a January 1992 RO decision had been raised by the Veteran.  In April 2012, during the pendency of the Veteran's appeal, and prior to the Court's March 2013 decision, the Veteran filed a claim alleging CUE in the 1992 RO decision which had denied his claim for service connection.  In an April 2013 rating decision, the RO found that there was not CUE in the January 1992 rating decision.  Based on the procedural history of the claim, and the Court's March 2013 decision, the Board will proceed to adjudicate the Veteran's claim of whether there was CUE in the January 1992 rating decision.  

The issue of entitlement to an initial rating in excess of 10 percent for the period between August 31, 2006 and September 4, 2008 for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a lumbar spine disability (residuals low back strain) was denied by the RO in January 1992; the Veteran did not appeal the denial and it became final. 

2.  The Veteran's claim to reopen a previously denied claim for entitlement to service connection for a lumbar spine disability was received by VA on August 31, 2006; there is no document in the claim file received after January 1992 and prior to August 31, 2006 that can be construed as a claim, formal or informal, to reopen a previously denied claim for service connection for a lumbar spine disability.

3.  The record does not establish that any of the correct facts, as they were known at that time, were not before the RO in January 1992, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The January 1992 RO decision that denied entitlement to service connection for a lumbar spine disability (residuals of low back strain) did not contain clear and unmistakable error. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2013).

2.  The criteria for an effective date earlier than August 31, 2006 for the award of service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the determinative facts in a claim for CUE are the facts and the law at the time of the initial adjudication.  Consequently, the general duties to notify and assist are not applicable.  With regard to a claim for EED, the Court has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled. See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Legal Criteria

CUE

Previous determinations on which an action was predicated, including decisions regarding increased evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

EED

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2013).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  
A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2013).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2013).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2013).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2013).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

CUE

Historically, the Veteran's initial claim for entitlement to service connection for a back disability was denied by the RO in a decision dated in January 1992.  The Veteran did not appeal the decision and it became final.  In August 2006, the Veteran filed a claim to reopen the previously denied claim.  

In a June 2008 rating decision, the RO granted service connection for a lumbar spine disability, effective from August 31, 2006.  The Veteran contends that the effective date should be in 1991, when he was discharged from service and when he had originally filed a claim.  In his March 2011 Board hearing testimony, the Veteran asserted that perhaps the previous 1992 RO decision was incorrect because the physician who conducted his VA medical examination at that time reached his conclusion without the benefit of service records, x-ray reports, and a December 10, 1990 MRI report.  (See Board hearing transcript page 16.)

For the reasons that follow, the Board concludes that the evidence of record is against a finding that there was CUE in the 1992 decision. 

The Veteran separated from service in July 1991.  In July 1991, the Veteran filed a claim for entitlement to service connection for a back disability.  

The Veteran's STRs are associated with the claims file.  The RO, in its January 1992 decision, noted that it had considered the Veteran's STRs.  The decision further noted that the STRs reflect that the Veteran suffered low back pain beginning in October 1990.  The Board has reviewed the STRs and concurs that they reflect that the Veteran reported the onset of acute back spasm and low back pain after physical training.  (See October 29, 1990 STR)  The RO also noted that the Veteran received treatment in service for complaints of pain and painful motion and that an MRI on December 4, 1990 reflected a broad based disc bulge at L4/L5 and facet DJD.

The Veteran's June 1991 report of medical examination for separation purposes (Chapter 13, Army Regulation 635-200) reflects that he reported that he had, or had previously had, recurrent back pain.

Two November 1991 VA examination reports, and a November 1991 radiograph report are of record.  The record reflects that all three documents were considered by the RO when rendering its January 1992 decision.  Both examination reports reflect that the Veteran reported the onset of back pain in October 1990 with exercise/running.  The  November 1991 "medical examination" report reflects that the Veteran walked down the hall for the examination without any problems.  It was noted that there was no bone tenderness anywhere.  It was also noted that there was no medical cause of the Veteran's back pain and that the matter would be handled by an orthopedist.   The November 1991 orthopedist's examination report reflects that the Veteran had a good gait and a level pelvis.  Heel and toe walk was satisfactory.  There was full range of motion in the low back without spasm.  The straight leg raising tests were negative.  Ankle and knee jerks were equal and active.  There was no measurable atrophy in the thighs or calves.  The diagnosis was "negative low back examination."  It was further noted that the Veteran was being sent for x-rays of his low back.  The subsequent November 20, 1991 radiograph report reflects that three views of the lumbar spine showed minimal compression of L1, and an otherwise normal study.  

As noted above, the January 1992 rating decision reflects that pertinent STRs, VA examination reports, and diagnostic testing results were reviewed by the RO.  The RO denied the Veteran's claim because residuals of a low back strain were not found on the 1991 examinations.  The Board also denied service connection for spina bifida because it found that spina bifida occulta is a constitutional or developmental abnormality and not a disability for VA purposes.  

The RO found that the 1991 VA examination reports, which noted a "negative low back exam" and "no medical cause for [the Veteran's] back pain," were probative evidence.  Disagreements as to how facts are weighed do not constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

The claim file, at the time of the January 1992 RO decision, did not contain a clinical opinion which indicated that the Veteran had a spine disability causally related to, or aggravated by, active service.  

As noted above, CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is a very specific and rare kind of error of fact or law that compels a conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43 (1994).  
 
The 1991 VA examination reports do not reflect that those examiners had reviewed the Veteran's STRs, to include the December 1990 MRI, or the November 1991 x-rays; however, a claim for CUE cannot be based on the inadequacy of a VA examination or a breach of a duty to assist.  See Allin v. Brown, 6 Vet. App. 207, 214 (1994), Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002), Caffrey v. Brown, 6 Vet. App. 377 (1994).  A CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact.  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1  (1999); Caffrey v. Brown, 6 Vet. App. 377  (1994).  

The evidence reflects that the RO considered the facts in evidence at the time of its denial in 1992, and correctly applied the law; thus there was no CUE.  The fact that the 1991 VA examiners may not have considered the STRs, the December 1990 MRI report, or the November 1991 x-ray report does not change the facts which were before the RO.  

EED

As there was no CUE in the 1992 decision, an effective date must be based on the date of receipt of claim upon which service connection was granted, in this case in August 2006, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted. Sears v. Principi, 349 F.3d 1326  (Fed. Cir. 2003).  See also 38 C.F.R. § 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen. Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005). 

While the Veteran contends he has had a back condition since service, service connection could not have been granted by the RO prior to receipt of a claim and evidence that the disability was causally related to service.  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability. 

The Veteran did not appeal the denial of his claim in 1992, and there was no CUE in the 1992 decision; therefore, the effective date awarded in the present case must be based on VA's receipt of the next claim, which was in August 2006.  Hence, the presently assigned effective date of August 31, 2006, is appropriate and there is no basis for an award of service connection for a lumbar spine condition prior to that date. 


ORDER

Entitlement to an effective date earlier than August 31, 2006 for an award of service connection for a lumbar spine disability (degenerative joint disease and degenerative disc disease, residuals, low back strain), to include based on clear and unmistakable error (CUE) in a January 1992 rating decision which denied entitlement to service connection, is denied.


REMAND

In its March 2013 decision, the Court remanded the issue of entitlement to an initial rating in excess of 10 percent for the period between August 31, 2006 and September 4, 2008 for the Veteran's service-connected spine disability.  

The claim file contains numerous clinical records from 1999 to 2002 and numerous records from 2010 to present; however, it contains very few records for the rating period on appeal, August 2006 to September 2008.

In a statement dated in December 2006, the Veteran stated that he has approximately four flare-ups of back pain per year, with each lasting about three weeks in duration.  He reported that he is "nearly bedridden" during those times.  

In a statement dated in December 2006, Dr. J. Carlson stated that the Veteran had Grade I Spondylolisthesis accompanied by lumbar spine subluxations.  In the December 2006 statement and in a statement dated in December 2007, J. Carlson, wrote that the Veteran reported that since the in-service incident in 1990 the Veteran has "never fully recovered from his injuries and had had multiple episodes of low back pain which would disable him for weeks."  The Board notes that Dr. Carlson did not state that he had ever prescribed bed rest for the Veteran or that he had diagnosed incapacitating episodes.  His notation that the Veteran had multiple episodes of low back pain was noted to be based on the Veteran's reported history.  Moreover, Grade I is the lowest grade, or least severe, form of spondylolisthesis; and thus, does not necessarily support a higher evaluation.

The claim file includes a March 2008 VA examination report, which the Court, in its March 2013 decision, found to be inadequate.  A July 24, 2008 VA clinical record reflects that the Veteran reported that he does not take any medication for his back on a daily basis.  It was noted that he ambulated into the clinic without difficulty or any aid, and that he had a steady gait.  The Veteran reported pain in his lower back.  Upon examination, there was mild tenderness in the lumbar area.  Straight leg raising test was positive.  

An August 2008 VA clinical record reflects that records from C. Wilson Chiropractic Office were received and reflect that the Veteran was seen on December 11, 2007 for low back pain.  The claim file does not contain treatment records from C. Wilson.  Due to the dearth of records in the claim file related to the rating period on appeal, the Board finds that VA should attempt to obtain all treatment records from that time period, to include records from C. Wilson.  This is especially true because the treatment records prior to 2008 and closest in time to the 2006 effective date are from July 2002.  The July 2002 record reflects that the Veteran had only "occasional low back pain which occurs occasionally after working out."  It also notes that orthopedic tests were negative, and that the Veteran had a full range of motion (flexion, extension, lateral, and rotation).  It was noted that the Veteran's prognosis was good and he would continue to improve with chiropractic treatment and exercise.  

In sum, the 2002 evidence reflects minimal back disability with a prognosis for improvement; however, the evidence reflects a more serious back disability in 2008.  Thus, the Board finds that records from 2006 through 2008 may be useful to adjudicating the Veteran's disability and determining the severity of his disability during the rating period on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all providers/employers (VA and private), to include chiropractors, from whom he has received back treatment and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider or employer identified, to include C. Wilson, from January 2006 to September 2008, to include the December 2007 record from C. Wilson.  

After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records. 

2.  Thereafter, readjudicate the issue on appeal of entitlement to an initial rating in excess of 10 percent for the period between August 31, 2006 and September 4, 2008 for the Veteran's service-connected lumbar spine disability.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


